Citation Nr: 1746846	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to June 20, 2017, and in excess of 10 percent therefrom, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1950 to January 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.

In May 2017, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2017 rating decision, the RO reevaluated the initial rating decision for service-connected bilateral hearing loss and the current level of the Veteran's disability.  The decision increased the disability rating for the period beginning July 20, 2017, to 10 percent.  The Board has recharacterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to July 20, 2017, the Veteran's left ear had an average decibel loss of 63 with a speech discrimination of 88 percent; and his right ear had an average decibel loss of 56 with a speech discrimination of 90 percent. 

2.  For the rating period beginning April 13, 2017, and thereafter, the Veteran's left ear had an average decibel loss of 70 with a speech discrimination of 80 percent; and his right ear had an average decibel loss of 71 with a speech discrimination of 84 percent.


CONCLUSION OF LAW

The criteria for a compensable rating prior to July 20, 2017 and in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(3) (West 2014);  38 C.F.R. §§ 3.400(o)(2), 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided VA examinations in January 2015 and July 2017, which are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran contends that the January 2015 VA examination was inadequate due the fact that it was "incomplete," "done in the wrong atmosphere," and not what he believed "to be a real hearing check."  Despite these assertions, the Veteran has provided no evidence to support his opinions.  And upon review of the reports, the examinations appear otherwise adequate and probative.  Thus the January 2015 VA examination is presumed valid.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (noting that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (same).

The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Hearing Loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran maintains that his bilateral hearing loss should have initially been rated as compensable or, alternatively, that the increase in severity of his disability warrants an increased rating.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100. 

The Veteran had service as a fighter pilot, and noise exposure is conceded.  He reports that his hearing was excellent when he began his flying career and decreased over the years.  His STRs support these assertions.  The Veteran filed his claim for hearing loss in December 2013 and has received two VA audiology examinations since that time.

The first of these audiology examinations occurred in January 2015; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
20 dB
65 dB
75 dB
90 dB
63 dB
88
Right
20 dB
40 dB
75 dB
90 dB
56 dB
90

As noted above, the rating criteria for hearing loss is determined by VA regulations.  The evidence reflects that the Veteran's level of sensorineural hearing loss in the January 2015 examination corresponded with a level II hearing impairment in the right ear and level III in the left.  Levels II and III hearing loss in the ears warrant a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  This level of hearing loss corresponds with the noncompensable rating he was subsequently issued.  As far as functional impact, the Veteran described difficulty hearing and understanding conversations in person and on television and often having to ask others to repeat themselves.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including the ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The second VA audiology examination during the appeal period occurred in July 2017; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
35 dB
70 dB
85 dB
90 dB
70 dB
80
Right
45 dB
70 dB
75 dB
95 dB
71 dB
84

The Veteran's level of sensorineural hearing loss in the July 2017 examination corresponded with a level IV hearing impairment in the left ear and level III in the right.  Levels III and IV hearing loss in the ears warrant a 10 percent rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  As far as functional impact, the Veteran described difficulty hearing speech and needing the volume up loud to hear.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including the ability to work.  However, all of the impacts of his hearing loss, i.e. difficulty hearing and understanding speech, are contemplated by the rating criteria.

The Veteran's description of difficulties with hearing is consistent with the degree of disability addressed by his VA examinations.  The Board recognizes that the Veteran believes he is entitled to a higher initial rating for his hearing loss.  However, the weight of the evidence and the Veteran's lay testimony support a 10 percent rating as of his July 2017 VA examination.  That is the earliest that it is factually ascertainable that an increase is warranted.

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and understanding speech in certain situations and listening during daily activities, such as having normal conversations.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability and referral for an extraschedular evaluation is not warranted. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

A compensable rating prior to July 20, 2017 and a rating in excess of 10 percent from July 20, 2017, are denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


